DETAILED ACTION
The amendment filed 5/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment and response filed 5/17/2022 is sufficient to overcome the previous applied drawing objections.
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5-6, 15, 19 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5-6, 15 and 19 all lack antecedent basis for “the maximum pump speed” and are therefore indefinite.
	Claim 21 is indefinite as depending from a cancelled claim.  For further examination purposes, claim 21 will be assumed dependent from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-8, 12-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley (US 2020/0256429) in view of Bergan et al. (US 2015/0361736).
Examiner’s Note: Buckley (US 2020/0256429) has priority to two provisional applications 62/562,943 and 62/658,139, where only the 62/562,943 application with a filing date of 7/25/2017 has a date prior to the instant application’s effective filing date.  Therefore Buckley (2020/0256429) is only relied upon below insofar as to disclosure supported within the 62/562,943 provisional application, where annotations below are generally directed to the disclosure of ‘943. 
In regard to claims 1 and 12, Buckley discloses a hydraulic fracturing system for fracturing a subterranean formation comprising: a multi-plunger hydraulic fracturing pump (fig 2 from ‘943, see annotated figure below) fluidly connected to a well associated with the subterranean formation (paragraph 9, also page 4, lines 11+ of ‘943), the multi-plunger pump configured to pump fluid into a wellbore; a plurality of motors (see annotated figure from ‘943 below) positioned to power the multi-plunger pump, the motors in communication with the pump via a crankshaft (inherent that crankshaft runs down axis of power end, as annotated below, also see page 5, lines 1-5 of ‘943; also see instant application figure 3, where crankshaft 360 is similarly positioned as known for such pumps); and a gear train in rotational contact with each of the plurality of motors (page 5, lines 8-14 of ‘943).  Buckley does not disclose (within ‘943) that the gear is a planetary gear train.  
Bergan et al. disclose a system wherein a plurality of motors (78) are positioned to power a rotating shaft (as connected to 104) via a planetary gear train having a plurality of input pinion gears (102) in rotational contact with each of the plurality of motors (via 118, paragraph 32) and positioned between the plurality of motors and the rotating shaft (figs 3-6).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to provide the planetary gear arrangement, as taught by Bergan et al. with the system of Buckley since choosing from a finite number of identified predictable solutions (for the gearing of Buckley) with a reasonable expectation of success is considered obvious to one of ordinary skill.

    PNG
    media_image1.png
    594
    922
    media_image1.png
    Greyscale


In regard to claims 3 and 13, Bergan also disclose a plurality of speed reduction gearboxes (134, 140, fig 8) positioned between the plurality of input pinion gears and the plurality of motors.  It would have been obvious to one of ordinary skill in the art before the time of effective filing to include the gearboxes, as taught by Bergan, with the system of Buckley in order to provide a desired rotation rate output (as inherently known in the art for gearboxes).  Providing such a gearbox inherently provides that a desired pump rate would be achieved. 
In regard to claims 4 and 14, in the combination above, it is inherent that a gear ratio of the planetary gear train and a speed at which the plurality of motors operates are selected so as to limit a maximum pump speed associated with the multi-plunger pump since any gear ratio and speed chosen would inherently “limit a maximum pump speed.”  
In regard to claim 7, Buckley discloses the multi-plunger hydraulic fracturing pump comprises an odd number of plungers greater than or equal to five plungers (annotated figure above, as best understood, 5 plungers are represented).  
In regard to claim 8, in the combination above, it is inherent that a stroke length of each of the plungers associated with the multi-plunger hydraulic fracturing pump is selected to inversely relate to a pump speed associated with the multi-plunger hydraulic fracturing pump so as to achieve a predetermined flow rate since providing the pump for the desired purpose inherently includes selection of a stroke length which would provide a predetermined (desired) flow rate.  
  In regard to the method claims 16 and 17, the normal use of the system above would encompass the claimed steps, as similarly applied to claims 2-3 and 12-13 above.
In regard to claim 18, Buckley disclose that the plurality of motors comprises electric motors (fig 2 as labeled in ‘943).

Claims 5, 6, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Bergan et al. as applied to claims 2, 12 and 16 above, and further in view of Mail (US 8,851,860).  Buckley and Bergan et al. disclose all the limitations of these claims, as applied to claims 2, 12 and 16 above, except for disclosing a critical plunger speed as correlated to a maximum pump speed.  Mail discloses a system wherein a maximum pump speed correlates to a critical plunger speed associated with a hydraulic pump having a plunger (col. 1, lines 47-62, maximum speed that will not cause “overstressing” of components).  It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify the system and methods of Buckley as modified by Bergan et al. to correlate a maximum pump speed with a critical plunger speed, as taught by Mail, in order to provide efficient pumping (Mail col. 1, lines 63+) and avoid overstressing of components (Mail, col. 1, lines 47+, col. 2, lines 1+).
In regard to claim 6, Buckley, Bergan et al. nor Mail explicitly disclose that a maximum pump speed is 5% or less over a critical plunger speed.  However, considering the correlation taught above, it would have been obvious to one of ordinary skill in the art before the time of effective filing to provide a maximum pump speed as 5% or less over a critical plunger speed in order to avoid overstressing of components.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckley in view of Bergan et al. as applied to claim 16 above, and further in view of Payne et al. (US 2016/0258267).  Buckley and Bergan et al. disclose all the limitations of this as applied to claim 16 above, except for detecting an overpressure event and shutting off the pump.  Payne et al. disclose a method for pumping fluid into a well including detecting an overpressure event with respect to the multi-plunger hydraulic fracturing pump (paragraph 62); and automatically shutting off a pump (paragraph 62).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the methods of Buckley, as modified by Bergan et al., with the detection and automatic shutdown, as taught by Payne et al. in order to automatically shut down during an overpressure event to avoid failure of the system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
6/1/2022